       Case 4:20-cv-01525-SWW Document 6 Filed 03/25/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

REYES SALAZAR,                                                       PLAINTIFF
ADC #156982

v.                         4:20CV01525-SWW-JTK

TIMOTHY D. THOMAS, et al.                                        DEFENDANTS

                                 JUDGMENT

      Pursuant to the Order entered in this matter on this date, it is Considered,

Ordered, and Adjudged that this case is DISMISSED without prejudice.

      IT IS SO ADJUDGED this 25th day of March, 2021.

                                     /s/Susan Webber Wright
                                     UNITED STATES DISTRICT JUDGE
